[Cite as Walker v. Ohio Dept. of Transp., 2011-Ohio-2738.]

                                      Court of Claims of Ohio
                                                                             The Ohio Judicial Center
                                                                     65 South Front Street, Third Floor
                                                                                Columbus, OH 43215
                                                                      614.387.9800 or 1.800.824.8263
                                                                                 www.cco.state.oh.us




HEATHER WALKER

       Plaintiff

       v.

OHIO DEPARTMENT OF TRANSPORT.

       Defendant

        Case No. 2010-10530-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION



                                         FINDINGS OF FACT
        {¶ 1} 1)         Plaintiff, Heather Walker, filed this action against defendant,
Department of Transportation (ODOT), contending her 1983 Chevrolet C10 truck was
damaged as a proximate cause of negligence on the part of ODOT in maintaining a
hazardous condition on 3 Rivers Bridge in Coshocton, Ohio.                 Plaintiff related her
damage incident occurred as she was traveling across 3 Rivers Bridge and her vehicle
struck a pothole causing windshield and axle damage. Plaintiff recalled the incident
occurred on August 4, 2010 at approximately 2:00 a.m.               In her complaint, plaintiff
requested damages in the amount of $958.48, the cost of replacement parts and related
repair expense. The filing fee was paid.
        {¶ 2} 2)         Defendant filed an investigation report requesting plaintiff’s claim be
dismissed due to the fact that the City of Coshocton and not ODOT bears the
maintenance responsibility for the section of roadway where plaintiff’s incident occurred.
Defendant advised that, “the City of Coshocton is responsible for the maintenance of
the roadway upon which plaintiff’s incident occurred (and) [a]s such, the City of
Coshocton is the proper party to plaintiff’s claim.” The site of the damage incident was
not on a roadway maintained by ODOT.
       {¶ 3} 3)       Plaintiff did not respond.
                                  CONCLUSIONS OF LAW
       {¶ 4} 1)       R.C. 2743.10(A) provides:
       {¶ 5} “(A) ‘State’ means the state of Ohio, including, but not limited to, the
general assembly, the supreme court, the offices of all elected state officers, and all
departments,      boards,   offices,   commissions,    agencies,     institutions,   and      other
instrumentalities of the state. ‘State’ does not include political subdivisions.”
       {¶ 6} 2)       R.C. 2743.02(A)(2) states in pertinent part:
       {¶ 7} “(A)(1) The state hereby waives its immunity from liability, except as
provided for the office of the state fire marshal in division (G)(1) of section 9.60 and
division (B) of section 3737.221 of the Revised Code and subject to division (H) of this
section, and consents to be sued, and have its liability determined, in the court of claims
created in this chapter in accordance with the same rules of law applicable to suits
between private parties, except that the determination of liability is subject to the
limitations set forth in this chapter and, in the case of state universities or colleges, in
section 3345.40 of the Revised Code, and except as provided in division (A)(2) or (3) of
this section. To the extent that the state has previously consented to be sued, this
chapter has no applicability.”
       {¶ 8} 3)       R.C. 5501.31 in pertinent part states:
       {¶ 9} “Except in the case of maintaining, repairing, erecting traffic signs on, or
pavement marking of state highways within villages, which is mandatory as required by
section 5521.01 of the Revised Code, and except as provided in section 5501.49 of the
Revised Code, no duty of constructing, reconstructing, widening, resurfacing,
maintaining, or repairing state highways within municipal corporations, or the bridges
and culverts thereon, shall attach to or rest upon the director . . .”
       {¶ 10} The site of the damage-causing incident was not within the maintenance
jurisdiction of defendant. Consequently, plaintiff’s case is dismissed.


                                  Court of Claims of Ohio
                                                                           The Ohio Judicial Center
                                                                   65 South Front Street, Third Floor
                                                                            Columbus, OH 43215
                                                                  614.387.9800 or 1.800.824.8263
                                                                             www.cco.state.oh.us




HEATHER WALKER

        Plaintiff

        v.

OHIO DEPARTMENT OF TRANSPORT.

        Defendant

         Case No. 2010-10530-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE DETERMINATION



         Having considered all the evidence in the claim file and, for the reasons set forth
above, plaintiff’s case is DISMISSED. The court shall absorb the court costs of this
case.




                                                  ________________________________
                                                  DANIEL R. BORCHERT
                                                  Deputy Clerk

Entry cc:

Heather Walker                                    Jerry Wray, Director
605 ½ N. 15th Street                              Department of Transportation
P.O. Box 883                                      1980 West Broad Street
Coshocton, Ohio 43812                             Columbus, Ohio 43223

RDK/laa
2/25
Filed 3/9/11
Sent to S.C. reporter 5/27/11